DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a disposable diaper having three-dimensional gathers including fallen portions on the front and back end portions and a non-fixed free portion between the fallen portions, wherein the fallen portions have a fallen non-stretchable portion that is not acted on by the gather elastic member, and comprising a surface layer on the most front surface side and a back surface layer adjacent to a back surface side of the surface layer, wherein the surface layer is not fixed to the back surface layer. The closest prior art of record, U.S. Patent 7,318,820 to LaVon et al., discloses a diaper having three-dimensional gathers, as shown in figure 1. The gathers have a main unit section 237a-b and fallen portions 251a-d, as shown in figure 1. A gather elastic member 267a-b us attached to the free portion, as shown in figure 1, but does not extend into the fallen portions and therefore does not act on the fallen portions. LaVon shows in figure 3 the fallen non-stretchable portions, but does not disclose a back surface layer adjacent to the back surface side of the surface layer of the portion. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781